Citation Nr: 1816006	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1959 to February 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2016, the Board remanded this matter for further development.

In April 2016, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer at the Board.  A transcript of this hearing has been associated with the claims folder.  As this decision constitutes a full grant of the benefits sought on appeal, there is no harm in proceeding without providing the opportunity for an additional hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Currently diagnosed bilateral hearing loss is at least as likely as not related to in-service noise exposure.

2.  Currently diagnosed tinnitus had its onset in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38°U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§°1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  This requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to service connection for bilateral hearing loss, the Veteran demonstrated bilateral hearing loss disability pursuant to VA standards at the September 2016 VA examination, meeting the requirements of 38 C.F.R. § 3.385.  Second, the Veteran was exposed to hazardous noise during service.  The Veteran reported in-service noise exposure from working in carbon dioxide generation and liquid oxygen generation during service, which exposed him to regular loud noise from 60 kilowatt generators and compressors without hearing protection.  The Veteran's reports regarding noise exposure activities during service are supported by his service department records which show that he had a military occupational specialty (MOS) of carbon dioxide hydrogen production specialist.  

The sole question before the Board, then, is whether a nexus between current diagnosis and service exists. Both the January 2014 and September 2016 VA examiners opined in the negative, reasoning that hearing was normal at separation, and that there was no evidence of a puretone threshold shift during service which would indicate any worsening of hearing.  However, this fails to consider that the whispered voice test given at induction is not capable of the sensitivity required to register puretone levels, and so there is no way to tell if there was a shift of any kind over the course of service.  The examiners also failed to consider the shift from ASA to ISO units, which would result in higher decibel readings.  The Board must find that neither examination is adequate for adjudication.  

Considering other evidence of record, the veteran is unable to recall if he experienced any functional loss in service, but does report that within a year or so of separation from service, an employer tested his hearing and found high frequency hearing loss.  He has experienced difficulty since that time, and his family and friends support his allegations.

Finally, the Board notes that the January 2014 VA examiner offered contrary opinions with regard to tinnitus.  She felt a nexus was at least as likely as not, but also felt the objective evidence of contemporaneous records did not support that conclusion and so rendered a negative opinion.  The Board finds this to be the epitome of equipoise.  The examiner simply could not make up her mind, and the objective evidence she relied upon, the lack of in-service treatment, is questionable at best.  The 2016 examiner repeats her error in ignoring or discounting the Veteran's competent and credible testimony.. The Board must therefore find that service connection for tinnitus is warranted.

It is evident, therefore, that there was sufficient noise exposure to cause some functional damage to the ears, resulting in noticeable tinnitus and, potentially, loss of some degree of hearing acuity.  The Board finds that the evidence with regard to a nexus for hearing loss is in equipoise.  There are no adequate positive or negative opinions, but circumstantial evidence does tend to show the onset of some degree of hearing loss, even if not noticeable, at the time of service.

Accordingly, after considering the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


